EXAMINER’S AMENDMENT
RE: Beltran et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Paul Booth on 3/25/2021.
The application has been amended as follows: 

Amendments to the Claims
In claim 1, 	last line, at the end of the claim, the double period “..” has been changed to --.--.

In claim 8, 	line 2, the phrase “inhibitor of IGF-IR signaling” has been changed to --antibody--.

In claim 42, 	line 3, the term “Cytoxan” has been deleted, and the term “taxotere” has been changed to --docetaxel--.

In claim 43, 	line 4, the term “Cytoxan” has been changed to --cyclophosphamide--.

In claim 44,	line 9, the term “an anti-vascular agent” has been deleted,
line 10, the term “fragment” has been deleted,
line 11, the term “fragment” has been deleted,
line 14, the phrase “a growth hormone secretion inhibitor” has been deleted,
lines 14-15, the phrase “a tumor infiltrating macrophage-inhibiting agent, a c-fms inhibiting agent” has been deleted, 
lines 15-16, the phrase “an CSF-I inhibiting agent” has been deleted,
line 16, the term “fragment” has been deleted, and
line 17, the term irinothecan” has been changed to –irinotecan--.
Rejoinder
2.	Claims 44-47 and 54 were previously withdrawn from consideration as a result of a species election. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election, as set forth in the Office action mailed on 5/1/2020, is hereby withdrawn and claims 44-47 and 54 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

EXAMINER’S REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
	The 103 rejection and double patenting rejections set forth in the office action mailed on 9/23/2020 are withdrawn in view of applicant’s persuasive arguments and upon further consideration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643